Citation Nr: 1033736	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-33 159	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating greater than 70 percent for 
posttraumatic stress disorder (PTSD) with major depressive 
disorder.

3.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

4.  Entitlement to non-service-connected disability pension 
benefits.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

This appeal was received from the RO in Oakland, California.  
Because the Veteran currently resides within the jurisdiction of 
this facility, it retains jurisdiction over this appeal.

The Board notes that, in Rice v. Shinseki, the United States 
Court of Appeals for Veterans Claims (Court) recently held that a 
TDIU claim cannot be considered separate and apart from an 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Instead, the Court held that a TDIU claim is an attempt 
to obtain an appropriate rating for a service-connected 
disability.  The Court also found in Rice that, when entitlement 
to a TDIU is raised during the adjudicatory process of the 
underlying disability, it is part of the claim for benefits for 
the underlying disability.  

The record in this case indicates that the Veteran has asserted 
that he is not employable by reason of his service-connected 
PTSD.  The Board notes that the RO previously had denied the 
Veteran's TDIU claim in June 2009.  The Veteran did not initiate 
an appeal of this decision.  In light of Rice, this claim is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
tinnitus is not related to active service.

2.  The competent medical evidence shows that the Veteran's 
service-connected PTSD with major depressive disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas; the evidence does not more closely 
suggest total occupational and social impairment.

3.  The competent medical evidence shows that the Veteran's 
service-connected bilateral hearing loss is manifested by a Roman 
numeral of III in the right ear and a Roman numeral of II in the 
left ear.

4.  In an April 10, 2009, written statement received prior to the 
promulgation of a decision in the appeal, the Veteran, through 
his service representative, requested withdrawal of his appeal 
with respect to the denial of his claim for non-service-connected 
disability pension benefits.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

2.  The criteria for an initial rating greater than 70 percent 
for PTSD with major depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code (DC) 9411 (2009).

3.  The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Tables VI, VIA, 
and VII, and DC 6100 (2009).

4.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issue of entitlement to non-service-
connected disability pension benefits.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claims for PTSD with major 
depressive disorder and for bilateral hearing loss are 
"downstream" elements of the RO's grant of service connection 
for these disabilities in the currently appealed rating decision.  
For such downstream issues, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that 
once service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In 
April 2005, VA notified the Veteran of the information and 
evidence needed to substantiate and complete claims of service 
connection for PTSD and for bilateral hearing loss, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  This 
letter also informed the appellant to submit medical evidence 
relating his tinnitus to active service and noted other types of 
evidence the Veteran could submit in support of his claims.  The 
Veteran further was informed of when and where to send the 
evidence.  After consideration of the contents of this letter, 
the Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection 
claim was provided in the September 2007 Statement of the Case 
(SOC), as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  As will be explained below in greater 
detail, the evidence does not support granting service connection 
for tinnitus.  Thus, any failure to provide notice as to the 
disability rating or effective date for tinnitus under the VCAA 
cannot be considered prejudicial to the Veteran because this 
issue is moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate meaningfully 
in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, notice as to what is necessary in 
order to grant service connection was issued in April 2005 and 
the claims were adjudicated in October 2005.  The claims were 
readjudicated in September 2007, June and September 2008, and in 
April and June 2009.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he did not report for his Board hearing in July 
2010.  It appears that all known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran was provided VA examinations for his service-
connected PTSD with major depressive disorder, his service-
connected bilateral hearing loss, and for his tinnitus.  These 
examinations reviewed the symptoms in light of the medical 
history and evidence and evaluated the Veteran under the 
appropriate rating criteria.  Both the August 2005 and December 
2008 VA examinations address the functional limitations caused by 
the Veteran's hearing loss.  In October 2004, the examiner noted 
that the Veteran had difficulty hearing people at work.  The 
Veteran's hearing loss was described as moderately severe.  At 
the December 2008 examination, the Veteran complained of 
difficulty hearing his grandkids and having to turn up the TV.  
These examination reports address the impact of the Veteran's 
hearing loss on his daily functioning as necessary.  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Thus, the VA examination 
reports of record are adequate for rating purposes.  There is no 
competent evidence, other than the Veteran's statements, which 
indicates that his current tinnitus may be related to active 
service.  The Veteran is not competent to testify as to etiology 
of this disability as it requires medical expertise to diagnose.  
In summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary to 
meet the requirements of the VCAA.

Service Connection for Tinnitus

The Veteran contends that he incurred his current tinnitus during 
active service.  He specifically contends that he was exposed to 
significant acoustic trauma during active service while working 
around aircraft and jets.  He also contends that, although he was 
provided with ear protection during active service, it was 
ineffective in limiting his exposure to significant acoustic 
trauma.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for tinnitus.  The 
Veteran has contended that he was exposed to significant acoustic 
trauma during active service while working on jet engines and 
aircraft aboard a U.S. Navy aircraft carrier.  A review of the 
Veteran's DD Form 214 shows that his military occupational 
specialty (MOS) was aircraft mechanic and his last assignment was 
on Board the U.S.S. MIDWAY, an aircraft carrier.  Thus, the Board 
finds that Veteran's statements regarding his in-service exposure 
to significant acoustic trauma to be credible because they are 
consistent with the facts and circumstances of his active 
service.  His service treatment records do not show, however, 
that he complained of or was treated for tinnitus at any time 
during service.  This is significant because a pre-service 
history of ear problems, including tympanoplasty surgery in each 
ear and bilateral hearing loss, was noted at his enlistment 
physical examination in June 1969.  The Veteran also was treated 
for complaints of hearing loss on several occasions during active 
service.  No complaints of tinnitus were noted at any of the 
Veteran's in-service outpatient treatment visits for hearing 
loss, either.  The Veteran's audiogram at his separation physical 
examination in April 1974 suggests that his bilateral hearing had 
worsened; again, no complaints of tinnitus were noted.  Instead, 
it appears that the Veteran first was treated for tinnitus when 
he was examined for VA purposes in August 2005, more than 
31 years following service separation in April 1974.  

On VA examination in August 2005, the Veteran's complaints 
included periodic bilateral tinnitus which occurred about twice a 
week and lasted a matter of minutes.  He denied any ear problems 
after undergoing an operation as a child to repair his eardrums.  
He reported working as a flight director and starting up aircraft 
during service.  He also stated that, although he had been 
provided ear protection during service, half the time it was 
inadequate or not working properly.  Following service, he had 
worked as a brick mason for 32 years.  He also stated that he had 
been aware of his tinnitus since service.  He stated further that 
the tinnitus was annoying but it went away although it some times 
kept him awake at night up to 3 nights out of the week.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  This examiner stated that the 
configuration of the Veteran's hearing loss at his separation 
physical examination was not consistent with acoustic trauma.  He 
opined that, since the Veteran's hearing loss was not related to 
acoustic trauma, neither was his tinnitus.  He opined instead 
that, in all likelihood, the Veteran's tinnitus was related to 
long-term middle ear problems.

On VA examination in December 2008, the Veteran's complaints 
included periodic tinnitus in both ears present nearly every day 
and lasting 10-20 minutes at a time.  He stated that his tinnitus 
had been present for a long time and had been present in active 
service.  He reported using ear protection during active service.  
He stated that his tinnitus was mild in severity and did not keep 
him awake at night.  

The competent medical evidence (in this case, VA examination 
reports) shows that, although the Veteran currently experiences 
disability due to tinnitus, it is not related to active service.  
The evidence suggests instead that the Veteran's tinnitus is 
related to other long-term middle ear problems.  The Veteran has 
not identified or submitted any competent evidence, to include a 
medical nexus statement, which relates his current tinnitus to 
active service.  In summary, the Board finds that service 
connection for tinnitus is not warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (finding that "although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007).  The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of lay evidence but lay evidence does not lack 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (holding that lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr, 21 Vet. App. at  303 (finding that the 
"Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

In contrast, when the Veteran thereafter reported his alleged in-
service and post-service medical history to VA, he was seeking 
compensation and not medical treatment.  The Board is aware of a 
Veteran's self interest in any claim for benefits.  The Board 
properly may consider the personal interest a claimant has in his 
or her own case but is not free to ignore his or her assertion as 
to any matter upon which he or she is competent to offer an 
opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999), and 
Cartright, 2 Vet. App. at 25.

The Veteran has asserted that his symptoms of tinnitus have been 
continuous during and after active service.  In this case, after 
a review of all the lay and medical evidence, the Board finds 
that the weight of the evidence demonstrates that the Veteran did 
not experience continuous symptoms of tinnitus during and after 
active service.  Further, the Board concludes that his assertion 
of continued symptomatology of tinnitus during and after active 
service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of tinnitus during and after active service 
is inconsistent with the other lay and medical evidence of 
record.  Indeed, while he now asserts that tinnitus existed 
during service, in the more contemporaneous medical history he 
gave at his enlistment physical examination in June 1969 and at 
his separation physical examination in April 1974, he denied any 
history or complaints of symptoms of tinnitus before or during 
service.  His history of symptoms at the time of service entrance 
and at separation is more contemporaneous to service and is of 
more probative value than the more recent assertions made many 
years after service separation.  See Harvey v. Brown, 6 Vet. App. 
390, 394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the Veteran wrote during 
treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to tinnitus for approximately 31 years 
following service separation in July 1969.  The Board notes that 
evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where Veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Veteran also has not reported the facts and circumstances 
surrounding his in-service acoustic trauma which, in his view, 
led him to develop tinnitus decades later.  As noted elsewhere, 
the Veteran's statements that he was exposed to acoustic trauma 
during active service have been found to be credible by the Board 
because they are consistent with his service as an aircraft 
mechanic aboard U.S.S. MIDWAY.  He was not treated for tinnitus 
at any time during service, although he was seen on several 
occasions for treatment of hearing problems.  He did not report 
any history or complaints or tinnitus when seen for hearing loss 
during service.  The Veteran also initially reported on VA 
examination in August 2005 that, although he had been provided 
ear protection during active service, he also stated that half 
the time the ear protection did not work properly.

These inconsistencies in reporting the facts and circumstances 
surrounding his in-service acoustic trauma to his post-service 
treating physicians suggest that the Veteran's lay statements 
regarding onset and continuity of symptomatology of tinnitus are 
less than credible.  See Madden, 125 F.3d at 1481 (finding that 
Board is entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding 
Board's finding that a Veteran was not credible because lay 
evidence about a wound in service was internally inconsistent 
with other lay statements that he had not received any wounds in 
service).  Such histories reported by the Veteran for treatment 
purposes are of more probative value than the more recent 
assertions and histories given for VA disability compensation 
purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology for tinnitus and finds his current 
recollections and statements made in connection with a claim for 
VA compensation benefits to be of lesser probative value than his 
previous more contemporaneous in-service history and findings at 
service separation and the absence of complaints or treatment for 
years after service.  For all of these reasons, the Board finds 
that the weight of the lay and medical evidence is against a 
finding of continuity of symptoms of tinnitus since service 
separation.  The Veteran also has not shown that he has the 
expertise required to offer an opinion regarding any causal 
relationship between tinnitus and active service.  Again, there 
is no documentation of any findings with respect to tinnitus in 
service.  While the Veteran's contentions have been considered 
carefully, these contentions are outweighed by the medical 
evidence of record showing no nexus between tinnitus and active 
service.

Higher Initial Ratings

The Veteran also contends that his service-connected PTSD and 
bilateral hearing loss are more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.

PTSD

The Veteran's service-connected PTSD with major depressive 
disorder currently is evaluated as 70 percent disabling effective 
December 13, 2004, under 38 C.F.R. § 4.130, DC 9411.  See 
38 C.F.R. § 4.130, DC 9411 (2009).  His service-connected 
bilateral hearing loss currently is evaluated as zero percent 
disabling (non-compensable) under 38 C.F.R. § 4.85, DC 6100.  See 
38 C.F.R. § 4.85, DC 6100 (2009).

Under DC 9411, a 70 percent rating is assigned for PTSD 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood due to such symptoms as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances (including work or a work-
like setting), or an inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, DC 9411 (2009).  

A 100 percent rating is assigned under DC 9411 for PTSD 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The Board finds that the preponderance of the evidence is against 
assigning an initial rating greater than 70 percent for the 
Veteran's service-connected PTSD.  The competent medical evidence 
shows that the Veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas.  There is no indication that the Veteran experiences total 
social and occupational impairment due to his service-connected 
PTSD, however.  The Veteran's service treatment records show that 
he was not diagnosed as having PTSD during active service.  On VA 
outpatient treatment in February 1999, the Veteran complained of 
worsening nightmares related to his experiences in Vietnam.  
Mental status examination of the Veteran showed full orientation 
and he was dressed appropriately.  His thoughts and speech 
content were appropriate.  He reported feeling depressed at times 
and fleeting ideas of suicide but he thought this was normal and 
had no plan or history of suicidal or homicidal thoughts.  He 
also reported that he did not sleep well and had nightmares.  The 
Veteran's Global Assessment of Functioning (GAF) score was 55, 
indicating moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The diagnoses included 
PTSD.

On VA examination in July 2005, the Veteran complained of 
significant PTSD symptoms.  He denied active suicidal intent and 
planning.  Mental status examination of the Veteran showed 
overall logical thought process, overall normal communication, 
and long evidence of great difficulty in articulating his 
concerns to others due to the extent of his PTSD and depression.  
There were some circumscribed evidence of memory impairment and 
other gross indicators of decompensation.  He was able to 
maintain average personal hygiene and grooming.  His speech was 
normal.  The Veteran's GAF score was 50, indicating serious 
symptoms or any serious impairment in social, occupational, or 
school functioning.  The VA examiner stated that the Veteran's 
routine responsibilities for self care had been compromised by 
his PTSD.  He also stated that the Veteran had limited 
social/interpersonal relationships affected by his PTSD symptoms.  
The diagnoses included chronic PTSD.

In a June 2008 statement, the Veteran's daughter reported that 
her father had been living with her on and off for the prior 
5 years and had been supported for many years before that by each 
of his children.  She also reported that there had been times in 
the past when the Veteran had been homeless and slept under a 
bridge.  She stated that the Veteran was extremely emotionally 
unstable.  He was unable to focus on any one task.  He would not 
take showers unless he were forced to by his children.  She also 
stated that she had been required to clean out his house on 
several occasions in the past due to the filth that was inside.  

On VA examination in December 2008, the Veteran's complaints 
included fairly constant dreams about Vietnam, nightmares every 
other night, persistent symptoms or increased arousal, sleep 
disturbance, and depression.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment records 
and post-service VA treatment records.  The Veteran reported that 
he had worked all of his life as a mason but had been laid off 
3 months earlier due to a lack of work.  He also reported that he 
was living with his daughter and her 3 children in a home which 
was in foreclosure.  He reported further that he did very little 
during the day and mostly slept and watched television.  The VA 
examiner noted that there were periods of 3-5 seconds during the 
interview when the Veteran stared vacantly into space.  When 
asked about hearing voices, the Veteran stated that the voices 
talked to him but he tried not to answer them.  He also stated 
that he did not hear voices that often and usually from 1-3 times 
a week.  He also reported seeing silhouettes going on at night.  

Mental status examination of the Veteran in December 2008 showed 
that he wore a somewhat dirty sweatshirt and had a hole in his 
jeans.  He looked older than his stated age.  He had concrete 
thinking but also had some trouble understanding the intent of 
several questions.  He had several short periods where he started 
blankly for a few seconds and possibly was responding to internal 
stimuli during those times.  The Veteran's current GAF was 35, 
indicating some impairment in reality testing or communication or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The VA examiner stated 
that the Veteran's PTSD was causing severe sleep deprivation and 
his depression had worsened considerably.  This examiner also 
stated that that the Veteran was having fairly constant suicidal 
ideation and had made a suicidal gesture in the past.  The 
Veteran was clear, however, that he would not act on his suicidal 
ideation because of his responsibility to his daughter and to his 
grandchildren.  The Veteran reported that he felt that all of his 
symptoms had worsened since he had lost his job several months 
earlier.  The VA examiner concluded that the Veteran was 
functioning poorly in all areas.  The diagnoses included PTSD.

The Board acknowledges that the symptomatology attributed to the 
Veteran's service-connected PTSD has worsened during the pendency 
of this appeal.  His GAF score also has worsened from 55 to 35, 
indicating that his symptoms have worsened from being moderately 
disabling to seriously disabling to demonstrating impairment in 
reality and major impairment in several areas.  There is no 
indication in the Veteran's post-service VA treatment records 
that he experiences total social and occupational impairment due 
to his service-connected PTSD, however.  Although the Veteran was 
experiencing fairly constant suicidal ideation at his VA 
examination in December 2008, the VA examiner emphasized that the 
Veteran was clear that he would not act on his suicidal ideation 
and harm himself because of the responsibility he felt towards 
his daughter and grandchildren.  The Veteran also reported that 
he was living with his daughter and grandchildren, suggesting 
that he maintained some social and family relationships even as 
his PTSD worsened.  The Board also acknowledges that the 
Veteran's daughter reported in June 2008 that the Veteran would 
not maintain minimum personal hygiene without being forced to do 
so by his children.  There is no objective evidence, however, 
that the Veteran is unable to maintain his minimal personal 
hygiene intermittently.  He was dressed appropriately on VA 
outpatient treatment in February 1999.  He was able to maintain 
average personal hygiene and grooming at his VA examination in 
July 2005 although the VA examiner stated that the Veteran's 
routine responsibilities for self care had been compromised by 
his PTSD.  The Veteran also wore a somewhat dirty sweatshirt and 
had a hole in his jeans and was functioning poorly in all areas 
on VA examination in December 2008; however, a 100 percent rating 
requires that the Veteran experience total occupational and 
social impairment (i.e., not be functioning in any areas) due to 
his service-connected PTSD.  See 38 C.F.R. § 4.130, DC 9411.  The 
Veteran has not identified or submitted any competent evidence 
showing that his service-connected PTSD has resulted in total 
occupational and social impairment.  In summary, the Board finds 
that the criteria for an initial rating greater than 70 percent 
for PTSD have not been met.

Hearing Loss

DC 6100, located in 38 C.F.R. § 4.85, sets out the criteria for 
evaluating hearing impairment using puretone threshold averages 
and speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 38 C.F.R. 
§ 4.85; there is no room for subjective interpretation.  Under 
Table VI, a Roman numeral designation (I through XI) for hearing 
impairment is found based on a combination of the percent of 
speech discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  The puretone threshold average is the sum 
of the puretone threshold at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral 
designations determined using Table VI or Table VIA are combined 
using Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or Table 
VIA in determining the appropriate numeric designation when there 
are exceptional patterns of hearing impairment.  The regulation 
is applicable where testing shows that the Veteran had puretone 
thresholds of 55 decibels or more in each of the specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) or when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 70 or 
more decibels at 2000 Hertz.  See 38 C.F.R. § 4.86.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating for 
bilateral hearing loss.  The Veteran's service treatment records 
show that hearing loss was noted at his enlistment physical 
examination in June 1969.  At that time, the Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
15
LEFT
15
5
15
15
15

Clinical evaluation was normal.  Hearing loss was noted in the 
summary of defects and diagnoses.  The Veteran was found 
qualified for enlistment in December 1969.

In March 1970, the Veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
50
50
LEFT
35
40
20
20
20

In April 1970, the Veteran complained of difficulty hearing 
bilaterally.  His pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
40
40
30
LEFT
25
25
30
25
30

The in-service audiologist stated that the Veteran's hearing was 
normal bilaterally sloping to a mild conductive hearing loss in 
the right ear.  The impressions included hearing within normal 
limits with a slight conductive loss residuals in the right ear.  
The Veteran was found fit for full duty.

In November 1970, the Veteran reported that he had been unable to 
hear when people talked to him for the previous 2-3 weeks.  A 
history of ear infections in both ears since age 4 was noted 
along with 2 operations where his tympanic membranes were lanced.  
Physical examination showed clear ears.  An audiogram showed a 
25 decibel (dB) loss bilaterally across all frequencies of the 
noise induced type.  

On ear, nose, and throat (ENT) consult in July 1971, the 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
35
X
30
LEFT
35
25
35
X
40

The impression was mild conductive hearing loss bilaterally.  

On a second ENT consult in March 1972, the Veteran complained of 
poor hearing since 2 childhood operations for ear trouble.  A 
history of multiple childhood ear infections also was noted.  The 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
X
30
LEFT
25
20
30
X
40

Speech audiometry revealed speech recognition ability of 
100 percent in each ear.  The impression was conductive hearing 
loss which existed prior to service.

At the Veteran's separation physical examination in April 1974, 
his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
35
40
LEFT
25
20
20
30
40

The post-service medical evidence shows that, on VA examination 
in August 2005, the Veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
65
75
60
LEFT
30
30
45
50
65

Speech audiometry revealed speech recognition ability of 
100 percent in each ear.  The VA examiner reviewed the Veteran's 
service treatment records and stated that the Veteran had mild 
hearing loss in the right ear and normal hearing in the left ear 
at his enlistment physical examination.  Mild loss in both ears 
had been noted in early 1970 and mild conductive hearing loss in 
both ears was noted in July 1971.  The Veteran's separation 
physical examination showed mild hearing loss in both ears.  The 
VA examiner also stated that there was evidence that the 
Veteran's hearing was worse at separation than at entrance on to 
active service.  The impressions were moderate to moderately 
severe mixed hearing loss from 250 Hertz through 8000 Hertz in 
the right ear and mild to moderately severe sensorineural hearing 
loss from 250 Hertz through 8000 Hertz in the left ear.  

On VA examination in December 2008, the Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
65
80
70
LEFT
35
35
55
55
65

Speech audiometry revealed speech recognition ability of 
88 percent in each ear.  The VA examiner stated that there had 
been no significant change in the Veteran's hearing thresholds 
since his last evaluation in 2005.  The impressions were moderate 
to severe mixed hearing loss from 250 Hertz through 8000 Hertz in 
the right ear and mild to moderately severe mixed hearing loss 
from 250 Hertz to 8000 Hertz in the left ear.

The assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Veteran's service treatment records show that, at a 
second ENT consult in March 1972, his puretone threshold average 
was 22.5 in each ear.  Because the Veteran's speech 
discrimination score was 100 percent in each ear, this means that 
his hearing loss in each ear was assigned a Roman numeral of I.  
This equates to a zero percent (non-compensable) rating for 
bilateral hearing loss under Table VI.  See 38 C.F.R. § 4.85, 
Tables VI, VII.  Speech discrimination scores otherwise were not 
provided at any of the Veteran's in-service audiology 
examinations.  Accordingly, with the exception of the results 
found on a second ENT consult in March 1972, the Veteran's 
remaining in-service audiology examination reports cannot be used 
to determine the appropriate disability rating for his hearing 
impairment.  See 38 C.F.R. § 4.85(a).  There also is no 
indication of an exceptional pattern of hearing impairment noted 
during the Veteran's active service such that his puretone 
threshold average alone can be used to determine the level of 
hearing impairment at his in-service audiology examinations.  See 
38 C.F.R. §§ 4.85, 4.86.  On VA examination in August 2005, the 
Veteran's right ear hearing loss was assigned a Roman numeral of 
II and his left ear hearing loss was assigned a Roman numeral of 
I.  This equates to a zero percent (non-compensable) rating for 
bilateral hearing loss under Table VI.  See 38 C.F.R. § 4.85, 
Tables VI, VII.  On VA examination in December 2008, the 
Veteran's right ear hearing loss was assigned a Roman numeral of 
III and his left ear hearing loss was assigned a Roman numeral of 
II.  This equates again to a zero percent rating for bilateral 
hearing loss under Table VI.  See 38 C.F.R. § 4.85, Tables VI, 
VII.  Neither of the examiners who saw the Veteran in August 2005 
and in December 2008 certified that use of speech discrimination 
test was not appropriate.  There also is no indication either in 
August 2005 or in December 2008 of an exceptional pattern of 
hearing impairment such that 38 C.F.R. § 4.86 is applicable.  See 
38 C.F.R. § 4.86.  The Veteran has not identified or submitted 
any evidence showing that his service-connected bilateral hearing 
loss was compensably disabling at any time during the appeal 
period.  In summary, the Board finds that the criteria for an 
initial compensable rating for bilateral hearing loss have not 
been met.

Finally, the degree of disability due to the Veteran's service-
connected PTSD and his service-connected bilateral hearing loss 
has been shown to be stable throughout the appeal period.  
Consequently, staged ratings are not appropriate in this case 
since distinct time periods with different ratable symptoms are 
not identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of extraschedular 
ratings for his service-connected PTSD and/or his service-
connected bilateral hearing loss.  38 C.F.R. § 3.321 (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected PTSD and his service-connected 
bilateral hearing loss are not inadequate in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's service-connected 
PTSD and his service-connected bilateral hearing loss.  This is 
especially true because the 70 percent rating currently assigned 
for the Veteran's PTSD effective December 13, 2004, contemplates 
severe disability.  As noted above, the Veteran's service-
connected PTSD has not resulted in total social and occupational 
impairment such that a 100 percent rating is warranted.  The 
Veteran's service-connected bilateral hearing loss also has not 
been compensably disabling at any time during the appeal period.  
Moreover, the evidence does not demonstrate other related factors 
such as marked interference with employment and frequent 
hospitalization.  The Veteran reported at his VA examination in 
December 2008 that he had been laid off 3 months earlier because 
there was not enough work to do.  The Veteran does not contend, 
and the medical evidence does not show, that he was hospitalized 
frequently for either his service-connected PTSD or for his 
service-connected bilateral hearing loss.  In light of the above, 
the Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Dismissal of Non-Service-Connected Disability Pension Benefits 
Claim

Finally, with respect to the Veteran's claim for non-service-
connected disability pension benefits, the Board notes that it 
may dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105 (West 2002).  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (2009).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In this case, the 
appellant, through his authorized representative, submitted a 
written statement dated on April 10, 2009, prior to the 
promulgation of this decision, that he was withdrawing his appeal 
for non-service-connected disability pension benefits.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this claim.  Accordingly, 
the Board does not have jurisdiction to review this claim and it 
is dismissed.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial rating greater than 70 percent for PTSD 
with major depressive disorder is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to non-service-connected disability pension benefits 
is dismissed.


REMAND

As noted in the Introduction, the Veteran essentially has 
contended that he is unemployable as a result of his service-
connected PTSD.  The Veteran's most recent TDIU claim was denied 
by the RO in a June 2009 rating decision and was not appealed.  
The Board notes that the Veteran has been advised of the 
requirements for substantiating a TDIU claim and he currently 
meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16 
(2009).  There is no competent medical evidence, however, 
suggesting that the Veteran is unemployable solely as a result of 
his service-connected disabilities.  See 38 C.F.R. § 4.16(a) 
(2009).  The Board observes in this regard that, following VA 
general medical examination in July 2005 in which the VA examiner 
noted that the Veteran was employed full-time and experienced a 
very severe obstructive respiratory defect, this examiner 
concluded that, in light of the Veteran's respiratory problems he 
was incapable of maintaining employment.  The Board also 
observes, however, that service connection is not in effect for 
any respiratory disabilities.  Given the Veteran's contentions, 
and in light of Rice, the Board finds that, on remand, the RO 
should  re-adjudicate his TDIU claim, including on an 
extraschedular basis as appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
examination to determine the effects of his 
PTSD and/or bilateral hearing loss on his 
ability to obtain and maintain employment.  
The examiner is asked to obtain a complete 
occupational history from the Veteran, if 
possible, and to provide an opinion as to 
whether, following a review of the claims 
file and physical examination of the Veteran, 
the Veteran's service-connected PTSD and/or 
bilateral hearing loss, alone or in 
combination, render him unable to secure or 
follow a substantially gainful occupation 
(more than marginal employment).  A complete 
rationale must be provided for any opinion 
expressed.

2.  Thereafter, readjudicate the Veteran's 
TDIU claim, including on an extraschedular 
basis.  If the benefits sought on appeal 
remains denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


